Cooke, J.
Appeal from a decision of the Workmen’s Compensation Board, filed May 16, 1969, which found that claimant was exposed to carbon tetrachloride in her work activity and that this caused atrophy of the opt.ic nerves resulting in blindness. Claimant, a clerk in a dry cleaning establishment for two years, testified that among her duties was the “ pre-spotting ” of clothing, that from April to June of 1965 she performed this detail of her work four to six hours daily, that thereafter and until December this task was done from one to two hours per day, that the solvent used was carbon tetrachloride, that when applying it she would bend over the material being rubbed and that a rag wet with the excess of the liquid, which had been applied, was kept nearby. Although never previously the victim of eye trouble, on December 2, 1965, while attending a customer, she experienced a visual blackout and two days later was hospitalized and found to be totally blind. Her condition was diagnosed as “ Bi-laterial total optic atrophy secondary to optic neuritis arising as a result of toxicity due to exposure to noxious vapors from cleaning fluids”. One medical specialist testified that he would accept carbon tetrachloride as a possible cause for her blindness (cf. Matter of Ernest v. Boggs Lake Estates, 12 N Y 2d 414; Turner v. City of Newburgh, 109 N. Y. 301, 308; McGrath v. Irving, 24 A D 2d 236, 238). Another stated that there are medical references that carbon tetrachloride has produced optic atrophy and that it is recognized that an overexposure to same could have a toxic effect upon the optic nerves. Although there is testimony indicating the non-exposure to carbon tetrachloride, questions of credibility are strictly within the province of the board (Matter of Kinds v. Western Union Tel. Co., 33 A D 2d 583, 584; Matter of Wood v. Colonial Tavern é Best., 22 A D 2d 984, mot. for lv. to app. den. 15 N Y 2d 486) and the mere fact that claimant’s version is supported by her own testimony does not prevent that proof from being credited as substantial evidence in support of the board’s decision (Matter of Keller v. Moskowitz é Lupowitz, 28 A D 2d 581). Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Reynolds, Greenblott, Cobke and Sweeney, JJ., concur in memorandum by Cooke, J.